DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comment
With regards to claim 10, the claim should have a status identifier indicated it has been withdrawn. Please in any subsequent response add the withdrawn identifier.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 5, 11, 12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2004/0221577) in view of Bell ‘40 (US 2011/0209740 A1).
Regarding claims 1 and 15, Yamaguchi discloses a thermoelectric generation system in Figure 1 comprising: 
a thermoelectric element (111) which generates power by a temperature difference ([30]); 
a heating unit which includes a first heat medium path (branched passage 112) through which a heat medium passes (exhaust gas), and heats the thermoelectric element (111) by heat of the heat medium ([34]-[36]);
a cooling unit (engine coolant circuit 20 including coolant pipe 114) which cools the thermoelectric element ([34]-[37]); 
a heat transfer unit which includes a second heat medium path (exhaust pipe 11) through which the heat medium passes (exhaust gas) ([31]) and which is connected to the first heat medium path (branched passage 112) (Figure 1), and heats, by using a heat source (engine 10), the heat medium (exhaust gas) whose temperature is decreased as a result of heating the thermoelectric element (111) ([30] and [34]-[36]); 
a detection unit (temperature sensor 130) which detects a temperature of the heat source or a value that fluctuates according to the temperature of the heat source ([39]-[40]); 
an adjustment unit (branch valve 112a) which changes an amount of the heat medium which circulates through the first heat medium path and the second heat medium path ([34] and [40]); and 
a control unit (controller 120) which controls the adjustment unit (112a) based on the value detected by the detection unit (130) to adjust the amount of the heat medium ([43]-[44]).  
However, Yamaguchi does not disclose the details of how the thermoelectric elements are arranged relative to the surfaces of the heating unit and cooling unit or that there are multiple cooling units.
Bell ‘40 discloses thermoelectric elements which are arranged on a heating unit (Fig. 5 506 or Fig. 4 403 which 407 passes through) which are heating by waste gas wherein one or more thermoelectric units (510 and 501 see Fig. 5 or Fig. 4 402) are arranged on either side of a heating unit (403/506)  and that there can be multiple cooling units (Fig. 5 503 and 502 or Fig. 4 403  which 404 passes through) wherein the cooling units can be arranged ([0114]-[0119]).
Bell ‘40 discloses that alternative configurations of heating and cooling units and thermoelectric modules are known in the art and further discloses that this type of arrangements allows for higher efficiency and a larger number of thermoelectric modules will allow for more heat to be extracted([0114]-[0119]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to increase the number of thermoelectric elements and the number of cooling units and heating units of Yamaguchi as disclosed by Bell ‘40 and furthermore to arrange them in a manner as disclosed by Bell because Bell ‘40 discloses this allows for higher efficiency, compact design and will allow for more energy to be harnessed.
Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960). Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding claim 2, modified Yamaguchi discloses all of the claim limitations as set forth above. 
Yamaguchi additionally discloses that the control unit (120) is configured to: control the adjustment unit (112a) in such a way that the amount of the heat medium is equivalent to a first amount, when the value detected by the detection unit (temperature sensor 130) is a first value; and control the adjustment unit (112a) in such a way that the amount of the heat medium is equivalent to a second amount, which is greater in amount than the first amount, when the value detected by the detection unit (130) is a second value that is lower than the first value ([43]-[44]).  
	Regarding claim 5, modified Yamaguchi discloses all of the claim limitations as set forth above. 
Yamaguchi additionally discloses that the control unit (120) controls the adjustment unit (branch valve 112a) in such a way that an amount of power generation by the thermoelectric element (111) is equivalent to a rated power generation amount ([43]-[44], the control unit controls the adjustment unit to obtain an optimum power output from the thermoelectric element).  
	Regarding claims 11 and 16, modified Yamaguchi discloses all of the claim limitations as set forth above. 
	In addition, Yamaguchi through modification above with Bell ’40 discloses the thermoelectric elements and the heating unit and the cooling units are arranged in a thickness direction thereof (see Figs. 4 and 5 of Bell ’40, any direction can be considered a thickness direction since no direction has been established relative to a fixed object).
	Regarding claim 12, modified Yamaguchi discloses all of the claim limitations as set forth above. 
	In addition, Yamaguchi discloses that the detection unit (130) is located in a path direction toward the first heat medium path (branched path 112) from the second medium path (exhaust pipe 11) (note that if valve is closed a path is created where fluid reaches closes valve and continues from second heat medium (112 path to first medium path (11)).
	Regarding claim 14, modified Yamaguchi discloses all of the claim limitations as set forth above. 
In addition, Yamaguchi through modification above with Bell ’40 discloses the first heat medium path (branched passage 112) is arranged along a vertical direction (see Figs. 4 and 5 of Bell ’40, any direction can be considered a vertical direction since no direction has been established relative to a fixed object).
 	Claim(s) 3, 4, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2004/0221577) in view of Bell ‘40 (US 2011/0209740 A1) as applied to claims 1, 2, 5, 11, 12, and 14-16 above and in further view of Bell ‘95 et al. (US 2010/0236595).
Regarding claims 3 and 4, Yamaguchi discloses all of the claim limitations as set forth above. 
Yamaguchi does not disclose that the control unit acquires a thermal resistance of the thermoelectric element, and adjusts the amount of the heat medium by controlling the adjustment unit based on the thermal resistance and wherein the control unit controls the adjustment unit in such a way that the higher the acquired thermal resistance is, the less the amount of the heat medium becomes.  
Bell ‘95 discloses a thermoelectric power generation system comprising a controller that controls the flow rate of a hot-side working fluid and a cold side working fluid and discloses that the controller is adapted to control the cold-side working fluid flow rate to control the operating properties of the thermoelectric modules ([10]). Bell further discloses that the controller can direct thermal energy to different thermoelectric modules based on their different properties to maximize operating efficiency and maximize operating power ([15]) and discloses that it is desirable to control the number of thermoelectric couples activated to produce power, to control the cooling conditions, to control cooling fluid flow rate, and/or to control temperatures and TE material properties ([27]).
It is noted that the thermoelectric material properties include the thermal resistance.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Yamaguchi so that the control unit acquires a thermal resistance of the thermoelectric element, and adjusts the amount of the heat medium by controlling the adjustment unit based on the thermal resistance and wherein the control unit controls the adjustment unit in such a way that the higher the acquired thermal resistance is, the less the amount of the heat medium becomes, as taught by Bell ‘95, in order to maximize operating efficiency and maximize operating power (Bell ‘95, [15]).
	Regarding claim 13, modified Yamaguchi discloses all of the claim limitations as set forth above. 
	However, modified Yamaguchi does not disclose that the first heat medium path is arranged along a vertical direction.
	In an alternate embodiment Bell ’40 discloses that the paths which provided the liquid can include multiple paths (1105  and 1107) instead of single path (see Fig. 11 versus Figs. 4 and 5).
	Bell ’95 discloses that a single heat path can be split into multiple heat paths and routed to thermoelectric modules (see Fig. 10, 1001) and doing so can allow for thermal power increases ([0052][0055]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the heat medium path of modified Yamaguchi so that it is split into multiple paths which are formed in parallel as disclosed by Bell ’95 because Bell ’40 discloses that it is possible to have alternative fluid pathing and doing so allows for thermal power increased.
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2004/0221577) in view of Bell ‘40 (US 2011/0209740 A1) as applied to claims 1, 2, 5, 11, 12, and 14-16 above and in further view of Bilak et al. (US 8,618,406).
Regarding claims 6 and 7, Yamaguchi discloses all of the claim limitations as set forth above. Yamaguchi additionally discloses that the heat transfer unit is provided inside a heat source duct (exhaust pipe 11) ([31]), and the thermoelectric element (111) is provided outside the heat source duct (Figure 1), but Yamaguchi does not disclose that each of the heat transfer unit and the thermoelectric element is attached to a flange member which constitutes a part of a wall portion of the heat source duct, which is formed by closing an opening of the heat source duct and further comprising a supporting member which supports the thermoelectric element on an installation surface or a ceiling surface outside the heat source duct.  
	Bilak discloses a thermoelectric power generation system in Figures 1-3 comprising a heat transfer unit (heat source medium) that is provided inside a heat source duct (300), and a thermoelectric element (TE module 102) that is provided outside the heat source duct (300) (Figure 3 and column 6 lines 1-19 and column 7 lines 42-59), wherein each of the heat transfer unit and the thermoelectric element (102) is attached to a flange member (flange mount 310) which constitutes a part of a wall portion of the heat source duct (300), which is formed by closing an opening of the heat source duct (300) (column 6 lines 1-19) and further comprising a supporting member (108) which supports the thermoelectric element (102) on an installation surface or a ceiling surface outside the heat source duct (Figures 1-3 and column 4 lines 17-42).  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Yamaguchi so that each of the heat transfer unit and the thermoelectric element is attached to a flange member which constitutes a part of a wall portion of the heat source duct, which is formed by closing an opening of the heat source duct and add a supporting member which supports the thermoelectric element on an installation surface or a ceiling surface outside the heat source duct, as taught by Bilak, because it would amount to the combination of prior art elements according to known methods to yield predictable results.
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2004/0221577) in view of Bell ‘40 (US 2011/0209740 A1) as applied to claims 1, 2, 5, 11, 12, and 14-16 above and in further view of Hatasako et al. (WO 2018079170A1, see English equivalent US 2019/0334073 for mapping).
Regarding claims 8 and 9, Yamaguchi discloses all of the claim limitations as set forth above. Yamaguchi does not disclose that a pressure holding container which stores the heat medium, and holds a pressure of the heat medium that is being stored at a set value; a discharge valve as the adjustment unit which moves, when the pressure of the heat medium in the first heat medium path satisfies a first pressure condition, the heat medium to the pressure holding container; a return valve as the adjustment unit which moves the heat medium in the pressure holding container to the first heat medium path when the pressure of the heat medium in the first heat medium path satisfies a second pressure condition in which the pressure is lower than the pressure of the first pressure condition; and an auxiliary heat transfer unit which uses the heat source to heat the heat medium stored in the pressure holding container, thereby approximating the pressure of the heat medium to the set value and further comprising an auxiliary cooling unit which cools the heat medium stored in the pressure holding container, thereby approximating the pressure of the heat medium stored in the pressure holding container to the set value.  
Hatasako discloses a thermoelectric generating system in Figure 6 comprising a pressure holding container (shown in Figure 6 and [105]-[107]) which stores the heat medium, and holds a pressure of the heat medium that is being stored at a set value ([105]-[107]); a discharge valve as the adjustment unit which moves, when the pressure of the heat medium in the first heat medium path satisfies a first pressure condition, the heat medium to the pressure holding container ([105]-[107]); a return valve as the adjustment unit which moves the heat medium in the pressure holding container to the first heat medium path when the pressure of the heat medium in the first heat medium path satisfies a second pressure condition in which the pressure is lower than the pressure of the first pressure condition ([107]); and an auxiliary heat transfer unit (heat exchanger 81B) which uses the heat source to heat the heat medium stored in the pressure holding container, thereby approximating the pressure of the heat medium to the set value ([105]-[107]) and further comprising an auxiliary cooling unit (heat exchanger includes auxiliary cooling unit) which cools the heat medium stored in the pressure holding container ([107]), thereby approximating the pressure of the heat medium stored in the pressure holding container to the set value (the heat exchanger controls the temperature and pressure of the heat medium in the container, [107]).  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a pressure holding container which stores the heat medium, and holds a pressure of the heat medium that is being stored at a set value; a discharge valve as the adjustment unit which moves, when the pressure of the heat medium in the first heat medium path satisfies a first pressure condition, the heat medium to the pressure holding container; a return valve as the adjustment unit which moves the heat medium in the pressure holding container to the first heat medium path when the pressure of the heat medium in the first heat medium path satisfies a second pressure condition in which the pressure is lower than the pressure of the first pressure condition; and an auxiliary heat transfer unit which uses the heat source to heat the heat medium stored in the pressure holding container, thereby approximating the pressure of the heat medium to the set value and further comprising an auxiliary cooling unit which cools the heat medium stored in the pressure holding container, thereby approximating the pressure of the heat medium stored in the pressure holding container to the set value to the system of Yamaguchi, as taught by Hatasako, because it would amount to the combination of prior art elements according to known methods to yield predictable results.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not relate the matters specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/           Primary Examiner, Art Unit 1726